                                                    Case 2:16-cv-01206-JCM-EJY Document 241 Filed 04/01/20 Page 1 of 3



                                                1   DAVID BARRON, ESQ.
                                                    Nevada Bar No. 142
                                                2   JOSEPH R. MESERVY, ESQ.
                                                    Nevada Bar No. 14088
                                                3   BARRON & PRUITT, LLP
                                                    3890 West Ann Road
                                                4   North Las Vegas, Nevada 89031-4416
                                                    Telephone: (702) 870-3940
                                                5   Facsimile: (702) 870-3950
                                                    Email: DBarron@lvnvlaw.com
                                                6   Email: JMeservy@lvnvlaw.com
                                                    Attorneys for Defendant,
                                                    Smart Industries Corporation
                                                7

                                                8
                                                                               UNITED STATES DISTRICT COURT
                                                9
                                                                                     DISTRICT OF NEVADA
                                               10
                                                                                     *****
                                               11   WESCO INSURANCE COMPANY as subrogee Case No.: 2:16-cv-01206-JCM-EJY
                                                    of its insured NICKELS AND DIMES
                                               12   INCORPORATED,
BARRON & PRUITT, LLP

               NORTH LAS VEGAS, NEVADA 89031




                                               13                      Plaintiff,
                  TELEPHONE (702) 870-3940
                   FACSIMILE (702) 870-3950
                    3890 WEST ANN ROAD
                    ATTORNEYS AT LAW




                                               14   vs.

                                               15   SMART INDUSTRIES CORPORATION dba               CONSOLIDATED FOR PURPOSES OF
                                                    SMART INDUSTRIES CORP., MFG., an Iowa          DISCOVERY AND TRIAL
                                               16   corporation,

                                               17                Defendants.

                                               18
                                                    JENNIFER WYMAN, individually; BEAR             Case No.: 2:16-cv-02378-JCM-EJY
                                               19   WYMAN, a minor, by and through his natural
                                                    parent JENNIFER WYMAN; JENNIFER
                                               20   WYMAN and VIVIAN SOOF, as Joint Special        STIPULATION AND ORDER FOR
                                                    Administrators of the ESTATE OF CHARLES        EXTENSION OF TIME FOR
                                               21   WYMAN; and SARA RODRIGUEZ natural              DEFENDANT SMART TO FILE
                                                    parent and guardian ad litem of JACOB WYMAN,   OPPOSITIONS TO WYMAN
                                               22                                                  PLAINTIFFS’ MOTIONS FOR PARTIAL
                                                                       Plaintiffs,                 SUMMARY JUDGMENT (Second Request)
                                               23
                                                    vs.
                                               24
                                                    SMART INDUSTRIES CORPORATION dba
                                               25   SMART INDUSTRIES CORP., MFG, an Iowa
                                                    Corporation; HI-TECH SECURITY INC, a
                                               26   Nevada Corporation; WILLIAM ROSEBERRY;
                                                    BOULEVARD VENTURES, LLC, a Nevada
                                               27   Corporation; DOES 1 through 10; BUSINESS
                                                    ENTITIES I through V; and ROE
                                               28   CORPORATIONS 11 through 20, inclusive,
                                                                                               1
             627.67
                                                    Case 2:16-cv-01206-JCM-EJY Document 241 Filed 04/01/20 Page 2 of 3



                                                1                   Defendants.
                                                    HI-TECH SECURTY INC; and WILLIAM
                                                2   ROSEBERRY,

                                                3                          Third-Party Plaintiffs,

                                                4   vs.

                                                5   NICKELS AND DIMES INCORPORATED,

                                                6                          Third-Party Defendants.

                                                7

                                                8
                                                           Defendant Smart Industries Corporation’s responses to (1) Wyman Plaintiffs’ Motion for
                                                9
                                                    Partial Summary Judgment as to the Absence of Comparative Fault for Their Strict Product Liability
                                               10
                                                    Claim (ECF #212); (2) Wyman Plaintiffs’ Motion for Partial Summary Judgment Regarding
                                               11
                                                    Causation of Charles Wyman’s Death (ECF #215); and (3) Wyman Plaintiffs’ Motion for Partial
                                               12
                                                    Summary Judgment Regarding Special Damages (ECF #216) are currently due April 3, 2020. With
BARRON & PRUITT, LLP

               NORTH LAS VEGAS, NEVADA 89031




                                               13
                                                    this Court’s approval, the parties hereby agree that the deadline for said responses shall be extended
                  TELEPHONE (702) 870-3940
                   FACSIMILE (702) 870-3950
                    3890 WEST ANN ROAD
                    ATTORNEYS AT LAW




                                               14
                                                    by 14 days. As such Defendant Smart Industries Corporation’s responses to the Wyman Plaintiffs’
                                               15
                                                    three Motions for Partial Summary Judgment shall now be due on April 17, 2020. Defendant Smart
                                               16   Industries Corporation requests this extension due to a family medical emergency that has required
                                               17   counsel to travel out of state and remain there.
                                               18          This Stipulation is submitted in good faith and is not interposed for purposes of delay. This is
                                               19   the second request to extend the deadline for filing Defendant Smart Industries Corporation’s
                                               20   responses to the Wyman Plaintiffs’ Motions for Partial Summary Judgment (ECF #212, 215 and 216).
                                               21          Respectfully submitted,
                                                     Dated this 1st day of April, 2020,                    Dated this 1st day of April, 2020,
                                               22    BARRON & PRUITT, LLP                                  EGLET ADAMS
                                               23
                                                     _/s/ David Barron          ______                      _/s/ James Trummell            ___
                                               24    DAVID BARRON, ESQ.                                    TRACY A. EGLET, ESQ.
                                                     Nevada Bar No. 142                                    Nevada Bar No. 6419
                                               25    JOSEPH R. MESERVY, ESQ.                               JAMES A. TRUMMELL, ESQ.
                                                     Nevada Bar No. 14088                                  Nevada Bar No. 14127
                                               26    3890 West Ann Road                                    ASHLEY E. KABINS, ESQ.
                                                     North Las Vegas, Nevada 89031                         Nevada Bar No. 15057
                                               27    Attorneys for Defendant                               400 South 7th Street, 4th Floor
                                                     Smart Industries Corporation                          Las Vegas, Nevada 89101
                                               28                                                          Attorneys for the Wyman Plaintiffs
                                                                                                       2
             627.67
                                                    Case 2:16-cv-01206-JCM-EJY Document 241 Filed 04/01/20 Page 3 of 3



                                                1
                                                                                                              Case No. 2:16-cv-02378-JCM-EJY
                                                2                                                          Stipulation and Order for Extension of
                                                                                                        Time for Defendant Smart’s Responses to
                                                3                                                          Wyman Plaintiffs’ Motions for Partial
                                                                                                                             Summary Judgment
                                                4                                                                              (Second Request)

                                                5
                                                                                                ORDER
                                                6         Based upon the Stipulation of the parties hereto, and with good cause appearing therefor,
                                                7         IT IS HEREBY ORDERED, that the Stipulation to Extend hereinabove is hereby Granted.
                                                8   DATED this
                                                          April____ day of April, 2020.
                                                                3, 2020.
                                                9

                                               10

                                               11                                              _______________________________________
                                                                                               UNITED STATES DISTRICT JUDGE
                                               12
BARRON & PRUITT, LLP

               NORTH LAS VEGAS, NEVADA 89031




                                               13
                  TELEPHONE (702) 870-3940
                   FACSIMILE (702) 870-3950
                    3890 WEST ANN ROAD
                    ATTORNEYS AT LAW




                                               14

                                               15

                                               16

                                               17

                                               18

                                               19

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28
                                                                                                    3
             627.67
